NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            26-JUN-2020
                                            10:19 AM

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


      DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR
      INDYMAC INDX MORTGAGE LOAN TRUST 2007-FLX1, MORTGAGE
 PASSTHROUGH CERTIFICATES, SERIES 2007-FLX1, Plaintiff-Appellee,
           v. NORMA PASCUAL RODIL, Defendant-Appellant,
   and JOHN DOES 1-20; JANE DOES 1-20; DOE CORPORATIONS 1-20;
 DOE ENTITIES 1-20; AND DOE GOVERNMENTAL UNITS 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CIVIL NO. 1CC181000457)


                       ORDER DISMISSING APPEAL
     (By:    Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On February 21, 2020, self-represented Defendant-
Appellant Norma Pascual Rodil (Rodil) filed the notice of appeal;
            (2) On April 13, 2020, the circuit court clerk filed
the record on appeal, and the appellate clerk notified the
parties that, among other things, the opening brief was due on or
before May 26, 2020;
            (3) Rodil failed to file the opening brief or request
an extension of time;
            (4) On June 9, 2020, the appellate clerk notified Rodil
that the time for filing the opening brief had expired, the
matter would be called to the court's attention on June 19, 2020,
for appropriate action, which could include dismissal of the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appeal, under Hawai#i Rules of Appellate Procedure Rule 30, and
Rodil could request relief from default by motion; and
          (5) Rodil took no further action in this appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, June 26, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2